

This Agreement is subject to the terms of a Subordination and Intercreditor
Agreement (the “Intercreditor Agreement”) dated as of July 17, 2007 by and among
BHC Interim Funding II, L.P. (“BHC”), Wells Fargo Bank, National Association
(“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division, the Borrower and the Guarantors, which Intercreditor Agreement is
incorporated herein by reference. Notwithstanding any statement to the contrary
in this Agreement, (i) no payment on account of principal, interest, fees or
other amounts shall become due or be paid except in accordance with the terms of
the Intercreditor Agreement, and (ii) any security interest, lien, pledge or
encumbrance granted to BHC shall be subordinate to the security interest, lien,
pledge or encumbrance granted to Wells Fargo and shall be enforceable only in
accordance with the terms of the Intercreditor Agreement until such time when
the Senior Debt (as defined in the Intercreditor Agreement) has been paid in
full.
 
MEMBERSHIP INTERESTS PLEDGE AGREEMENT
 
(Pacific CMA International, LLC)
 
This MEMBERSHIP INTERESTS PLEDGE AGREEMENT (“Agreement”) is dated and made as of
July 17, 2007, by Pacific CMA, Inc., a Delaware corporation (the “Pledgor”), in
favor of BHC INTERIM FUNDING II, L.P., a Delaware limited partnership (the
“Lender”).
 
W I T N E S S E T H:
 
WHEREAS, Airgate International Corporation, a New York corporation (“Borrower”),
a wholly-owned subsidiary of Pledgor, intends to enter into that certain Loan
and Security Agreement, dated as of July 17, 2007 (as the same may be amended,
modified, supplemented or restated from time to time, the “Loan and Security
Agreement”), with the Lender and the Guarantors (as defined therein), pursuant
to which the Lender is extending a term loan to or for the benefit of the
Pledgor; and
 
WHEREAS, the Pledgor is the owner of all of the issued and outstanding
membership interests and/or equity interests in Pacific CMA International, LLC,
a Colorado limited liability company (the “Issuer”), all of such interests are
listed on Schedule 2(A) opposite the Pledgor’s name attached hereto and made a
part hereof (the “Pledged Interest”);
 
WHEREAS, it is a condition precedent to the effectiveness of the Loan and
Security Agreement that the Pledgor shall have executed this Agreement and made
the pledge in favor of the Lender, as contemplated hereby; and
 
WHEREAS, this Agreement is given and is intended to provide additional security
for the Obligations (as defined in the Loan Agreement).
 
NOW, THEREFORE, in consideration of the premises made herein and to induce the
Lender to enter into the Loan and Security Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor hereby agrees with the Lender as follows
 

1.
Definitions. Unless the context otherwise requires, all terms used but not
expressly defined herein shall have the meanings given to them in the Loan and
Security Agreement or, if they are not defined in the Loan and Security
Agreement but are defined in the UCC, they shall have the same meaning herein as
in the UCC.

 
 
 

--------------------------------------------------------------------------------

 
 

2.
Pledge of the Pledged Interests; Power of Attorney.

 
(a) As security for the prompt payment and performance when due of the
Obligations, the Pledgor hereby pledges to the Lender, and grants to the Lender
a perfected lien on and security interest in, the following (collectively, the
“Pledged Collateral”): (i) all of the Pledged Interests, (ii) all additional
membership and/or other equity interests or other securities at any time issued
by the Issuer to the Pledgor, (iii) the certificates (if any) from time to time
evidencing all of the Pledged Interests and any such additional membership
and/or other equity interests and securities, (iv) all General Intangibles
arising from or relating to the Pledged Interests and such additional membership
and/or other equity interests and securities; (v) all dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Interests and such additional membership and/or other equity interests and
securities and (vi) all proceeds of any of the foregoing (including, without
limitation, proceeds constituting any property of the types described above).
The pledge and security interest described herein shall continue in effect to
secure all Obligations from time to time incurred or arising unless and until
all monetary Obligations have been indefeasibly paid and satisfied in full.
 
(b) The Lender shall have no obligation with respect to the Pledged Collateral
or any other property held or received by it hereunder except to use reasonable
care in the custody thereof to the extent required by law. The Lender may hold
the Pledged Collateral in the form in which it is received by it.
 
(c) The Pledgor, to the full extent permitted by law, hereby constitutes and
irrevocably appoints the Lender (and any officer or agent of the Lender, with
full power of substitution and revocation) as the Pledgor’s true and lawful
attorney-in-fact, in the Pledgor’s stead and in the name of the Pledgor or in
the name of the Lender, to transfer, upon the occurrence and during the
continuance of an Event of Default, the Pledged Collateral on the books of the
Issuer, in whole or in part, to the name of the Lender or such other Person or
Persons as the Lender may designate and, upon the occurrence and during the
continuance of an Event of Default, to take all such other and further actions
as the Pledgor could have taken with respect to the Pledged Collateral which the
Lender in its absolute discretion determines to be necessary or appropriate to
accomplish the purposes of this Agreement.
 
(d) The powers of attorney granted pursuant to this Agreement and all authority
hereby conferred are granted and conferred solely to protect the Lender’s
interests in the Pledged Collateral and shall not impose any duty upon the
attorney-in-fact to exercise such powers. Such powers of attorney are coupled
with an interest and shall be irrevocable prior to the payment in full of the
Obligations and the termination of the Loan and Security Agreement, and shall
not be terminated prior thereto or affected by any act of the Pledgor or other
Persons or by operation of law.
 
(e) Each Person who shall be a transferee of the beneficial ownership of any of
the Pledged Collateral (any such transfer being prohibited under Section 5
unless the Lender consents thereto) shall be deemed to have irrevocably
appointed the Lender, with full power of substitution and revocation, as such
Person’s true and lawful attorney-in-fact in such Person’s name and otherwise to
do any and all acts herein permitted and to exercise any and all powers herein
conferred.
 
 
-2-

--------------------------------------------------------------------------------

 
 

3.
Rights of the Pledgor; Voting.

 
(a) During the term of this Agreement, and so long as no Voting Notice (as
defined below) is issued by the Lender following the occurrence of an Event of
Default as hereinafter provided in this Section 3, the Pledgor shall have the
right to vote any of the Pledged Collateral in all matters except those which
would contravene this Agreement, the Loan and Security Agreement or any of the
other Loan Documents, or which would be reasonably likely to materially reduce
the value of the Pledged Collateral, unless the Lender consents thereto. The
Pledgor shall not suffer or permit any such action to be taken by the Issuer
without the prior written approval (which approval the Lender may withhold in
its sole discretion) of the Lender.
 
(b) Upon the occurrence and during the continuance of an Event of Default: (i)
the Pledgor shall give the Lender at least five (5) days prior written notice of
(A) any meeting of the members or managers (as applicable) of the Issuer
convened for any purpose and (B) any written consent which the Pledgor proposes
to execute as a member and/or equityholder of the Issuer or which any of the
representatives of the Pledgor propose to execute as a manager or director of
the Issuer, and (ii) in connection with the foregoing, the Pledgor hereby
authorizes the Lender to send its agents and representatives to any such meeting
of members or managers (as applicable) of the Issuer that the Lender wishes to
attend, and agrees to take such steps as may be necessary to confirm and
effectuate such right, including, without limitation, causing the Issuer to give
reasonable prior written notice to the Lender of the time and place of any such
meeting and the principal actions to be taken thereat. The Pledgor hereby
irrevocably authorizes and instructs the Issuer to comply with any instruction
received by it from the Lender in writing that (y) states that an Event of
Default has occurred and (z) is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from the Pledgor, and the
Pledgor agrees that the Issuer shall be fully protected in so complying.
 
(c) Notwithstanding the occurrence of an Event of Default, the Pledgor may
continue to exercise its voting rights as herein described (and subject to the
limitations herein) except to the extent that the Lender may elect to exercise
voting power (as determined by it in its sole discretion) by a written notice
given to the Pledgor at any time during the continuance of an Event of Default
(a “Voting Notice”), whereupon the Lender shall have the sole and exclusive
right to exercise such rights to the extent specified in such Voting Notice, and
the Pledgor shall take all such steps as may be necessary to effectuate such
rights until the Lender notifies the Pledgor in writing of the revocation of
such Voting Notice. The voting rights of the Lender hereunder shall terminate at
such time as the Event of Default in respect of which the Voting Notice was
given shall no longer continue, provided, that upon the occurrence of any other
Event of Default Lender may at any time give a further Voting Notice and
exercise its voting power in accordance with the terms of this Agreement.
 

4.
No Restrictions on Transfer. The Pledgor warrants and represents that, except as
set forth on Schedule 4 hereto, there are no restrictions on the transfer of the
Pledged Collateral except for such restrictions imposed by operation of law,
that there are no options, warrants or rights pertaining to the Pledged
Collateral, and that the Pledgor has the right to transfer the Pledged
Collateral free of any Lien, preemptive rights claim and legend and without the
consent of the creditors of the Pledgor or the consent of the Issuer, or any
other Person (including any governmental agency) whatsoever. Without limiting
the generality of the foregoing, the Pledged Collateral is not subject to any
voting, “lock-up” or similar agreement.

 
 
-3-

--------------------------------------------------------------------------------

 
 

5.
No Transfer or Liens; Additional Securities; Release of Lien. The Pledgor agrees
that, except as set forth on Schedule 5, it will not sell, transfer or convey
any interest in, or suffer or permit any Lien to be created or to exist upon or
with respect to, any of the Pledged Collateral during the term of this
Agreement, except to or in favor of the Lender. Except as expressly permitted
under the Loan and Security Agreement, the Pledgor shall not cause, suffer or
permit the Issuer to issue any membership or other equity interests (or any
options or warrants in respect of the Issuer’s membership or other equity
interests), or any other equity security, to any Person, unless the Lender
otherwise consents in writing (which consent may be withheld in the Lender’s
sole discretion).

 

6.
Adjustments of Interests; Payment and Application of Dividends. In the event
that during the term of this Agreement any membership interest dividend,
reclassification, readjustment or other change is declared or made in the
capital structure of the Issuer or if any other or additional membership or
other equity interests of the Issuer are issued to the Pledgor for any reason
whatsoever, all new, substituted and additional membership or other equity
interests or other securities issued by reason of any such change or acquisition
shall immediately be deemed to be part of the “Pledged Collateral” under the
terms of this Agreement in the same manner as the membership or other equity
interests originally pledged hereunder. Any certificates representing such
additional membership or other equity interests of Issuer received by the
Pledgor (if any) shall immediately be delivered by the Pledgor to the Lender
(each certificate (if any) accompanied by an undated instrument of assignment
executed in blank by the Pledgor), to be held by the Lender as Pledged
Collateral hereunder or, if an Event of Default has occurred and is continuing,
to be applied by the Lender against the Obligations. Unless and until an Event
of Default shall occur and be continuing, all cash dividends or distributions
payable in respect of the Pledged Collateral (to the extent such payments are
expressly permitted pursuant to the terms and provisions of the Loan and
Security Agreement) may be paid to the Pledgor; provided, however, that upon the
occurrence and during the continuance of an Event of Default, the Pledgor will
not demand and will not be entitled to receive, any cash dividends or other
income, interest or property in or with respect to the Pledged Collateral, and
if the Pledgor receives any of the same, the Pledgor shall immediately deliver
it to the Lender to be held by it and applied as provided in the preceding
sentence.

 

7.
Warrants and Options. In the event that during the term of this Agreement
subscription warrants or other rights or options shall be issued in connection
with any of the Pledged Collateral, all such warrants, rights and options shall
forthwith be assigned to the Lender by the Pledgor, and said warrants, rights
and options shall be, and, if exercised by the Pledgor, all new membership or
other equity interests of Borrower issued pursuant thereto shall be, pledged by
the Pledgor to the Lender if Senior Indebtedness defined in Intercreditor
Agreement has not been paid in full, to the Senior Lender for the benefit of
itself and the Lender, to be held as, and shall be deemed to be part of, the
Pledged Collateral under the terms of this Agreement in the same manner as the
membership or other equity interests originally pledged hereunder.

 
 
-4-

--------------------------------------------------------------------------------

 
 
8.
Return of Pledged Collateral Upon Payment or Termination. Upon the full payment
and satisfaction of all of the Obligations and termination of the Loan and
Security Agreement, the Lender shall promptly cause to be transferred or
returned to the Pledgor all of the Pledged Collateral and any money, property
and-rights received by the Lender pursuant hereto, to the extent the Lender has
not taken, sold or otherwise realized upon the same as permitted hereunder,
together with the related instruments of transfer (if any) and all other
documents reasonably required by the Pledgor to evidence termination of the
pledge contemplated hereby.

 

9.
Events of Default; Remedies.

 
(a) Upon the occurrence and during the continuance of an Event of Default, the
Lender may exercise all rights with respect to any of the Pledged Collateral,
the proceeds thereof, and any other property or money held by the Lender
hereunder, all rights and remedies available to it under law, including, without
limitation, those given, allowed or permitted to a secured party by or under the
UCC, and all rights and remedies provided for herein.
 
(b) Upon the occurrence and during the continuance of any Event of Default,
without limiting the foregoing, in the event that the Lender elects to sell or
otherwise dispose of the Pledged Interests (such term including, for purposes of
this Section 9, the Pledged Interests and all other membership or other equity
interests or securities at any time forming part of the Pledged Collateral), the
Lender shall have the power and right in connection with any such disposition,
exercisable at its option and in its absolute discretion, to sell, assign, and
deliver the whole or any part of the Pledged Interests or any additions thereto
at a private or public sale for cash, on credit or for future delivery and at
such price as the Lender deems to be satisfactory (and if permitted by law, the
Lender or its nominee may become the purchaser at any such sale). Notice of any
public sale shall be sufficient if it is published at least once not less than
ten (10) days prior to the date of sale in any newspaper then being circulated
in the City of New York, New York as the Lender may elect. The Lender shall give
written notice of a public sale to the Pledgor. All requirements of reasonable
notice under this Section 9 shall be met if such notice is mailed, postage
prepaid at least ten (10) days before the time of such sale or disposition, to
the Pledgor at its address set forth in Section 16 hereto or such other address
as the Pledgor may have, in writing, provided to the Lender. The Lender may, if
it deems it reasonable, postpone or adjourn any disposition of the Pledged
Interests from time to time by an announcement at the time and place of the sale
to be so postponed or adjourned without being required to give a new notice of
sale. The Pledgor further recognizes and agrees that if the Pledged Interests,
or a portion thereof, threatens to decline speedily in value or is of a type
customarily sold on a recognized market, the Pledgor shall not be entitled to
any prior notice of sale or other intended disposition. The Pledgor agrees that,
in connection with any sale or other disposition of the Pledged Interests, the
Lender may, at Lender’s option, disclaim any and all warranties regarding the
Pledged Interests and that any such disclaimer shall constitute commercially
reasonable conduct on the part of Lender.
 
(c) Because federal and state securities laws may restrict the methods of
disposition of the Pledged Interests which are readily available to the Lender,
and specifically because a public sale thereof may be impossible or
impracticable by reason of certain restrictions under the Securities Act of
1933, as amended, or under applicable Blue Sky or other state securities laws as
now or hereafter in effect, the Pledgor agrees that the Lender may from time to
time attempt to sell all or any part of the Pledged Interests by means of a
private placement restricting the offering or sale to a limited number of
prospective purchasers who meet suitability standards the Lender deems
appropriate and who agree that they are purchasing for their own accounts for
investment and not with a view to distribution, and the Lender’s acceptance of
the highest offer obtained therefrom shall be deemed to be a commercially
reasonable disposition of the Pledged Collateral. The Pledgor agrees that any
such private placement may be at prices and on terms less favorable to the
Lender or the seller than if sold at public sales, and therefore recognizes and
confirms that such private sales shall not be deemed to have been made in a
commercially unreasonable manner solely because they were made privately. The
Pledgor agrees that the Lender has no obligation to delay the sale of any such
securities for the period of time necessary to permit the Issuer to register
such securities for public sale under the Securities Act. The Pledgor further
agrees to use all reasonable efforts to do or cause to be done all such other
acts as may be necessary to make any sale or sales of all or any portion of the
Pledged Collateral pursuant to this Section 9(c) valid and binding and in
compliance with any and all other applicable law. The Lender or its assigns may
purchase all or any part of the Pledged Collateral and any purchaser thereof
shall thereafter hold the same absolutely free from any right or claim of any
kind. To the fullest extent permitted by law, the Lender shall not be obligated
to make any such sale pursuant to notice (other than notice to the Pledgor in
the manner described in Section 9(b) hereof) and may, without notice or
publication, adjourn any public or private sale by announcement at the time and
place fixed for the sale, and such sale may be held at any time or place to
which the same may be adjourned. If any of the Pledged Collateral is sold by the
Lender upon credit or for future delivery, the Lender shall not be liable for
the failure of the purchaser to pay for the same and, in such event, the Lender
may resell such Pledged Collateral and the Pledgor shall continue to be liable
to the Lender for the full amount of the Obligations to the extent the Lender
does not receive full and final payment in cash therefor.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d) The Lender shall have the sole right to determine the order in which
Obligations shall be deemed discharged by the application of the proceeds of
Pledged Interests or any other property or money held hereunder or any amount
realized thereon.
 

10.
Certain Representations and Warranties. The Pledgor represents and warrants
(and, with respect to clause (f) below, covenants), except as set forth on
Schedule 10 hereto, to the Lender that:

 
(a) All of the Pledged Interests are fully paid, duly and properly issued,
nonassessable and owned by the Pledgor free and clear of any Lien, preemptive
right, claim and legend of any kind whatsoever, except those Liens herein
granted to the Senior Lender and Lender and, except as set forth on Schedule 5,
and the Pledged Interests constitute one hundred percent (100%) of the
outstanding membership or other equity interests or securities of any and all
classes or kinds of the Issuer owned by the Pledgor as of the date hereof. As of
the date hereof, the Pledged Interests constitute one hundred percent (100%) of
the outstanding membership and/or other equity interests of any and all classes
or kinds of the Issuer.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b) No effective financing statement or other instrument similar in effect
covering all or any part of the Pledged Collateral is on file in any recording
office (other than such financing statement naming the Senior Lender as a
secured party).
 
(c) The pledge of the Pledged Collateral and other actions taken pursuant to
this Agreement creates a valid and perfected security interest, in the Pledged
Collateral (subject only to the security interest of the Senior Lender),
securing the payment of the Obligations, and all filing and other actions
necessary or desirable to perfect and protect such security interest have been
or, concurrently herewith, will be duly made or taken.
 
(d) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (other than the UCC-1
financing statement listed on Schedule 10 attached hereto) is required for (i)
the pledge by the Pledgor of the Pledged Collateral pursuant to this Agreement,
the grant by the Pledgor of the assignment or security interest granted hereby
or the execution, delivery or performance of this Agreement by the Pledgor, (ii)
the perfection of the Lender’s security interest in the Pledged Collateral or
exercise by the Lender of its rights and remedies provided for in this
Agreement, or (iii) the exercise by the Lender of the voting or other rights
provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement (except as may be required in connection
with the disposition of the Pledged Interests by laws affecting the offering and
sale of securities generally).
 
(e) The Pledgor has full right, power and authority to enter into this Agreement
and to grant the security interest in the Pledged Collateral made hereby, and
this Agreement constitutes the legal, valid and binding obligation of the
Pledgor enforceable against the Pledgor in accordance with its terms, except as
the enforceability thereof may be (i) limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally, and (ii) subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(f) Issuer has not “opted-in” to Article 8 of the Uniform Commercial Code with
respect to the Pledged Interests or any other part of the Pledged Collateral by
providing in any of its certificate or articles of formation or organization,
operating agreement or any other entity governance document or any other
document governing or evidencing the Pledged Interests or any other part of the
Pledged Collateral that such Pledged Interests or any other part of the Pledged
Collateral shall be “securities” as governed by and defined in Article 8 of the
Uniform Commercial Code. As of the date hereof, none of the Pledged Interests or
any other part of the Pledged Collateral are evidenced by certificates. Borrower
shall not permit any Issuer to either (x) adopt any amendments or modifications
to any of its certificate or articles of formation or organization, operating
agreement or any other entity governance document or any other document
governing or evidencing the Pledged Interests or any other part of the Pledged
Collateral to provide that such Pledged Interests or any other part of the
Pledged Collateral shall be “securities” as governed by and defined in Article 8
of the Uniform Commercial Code or (y) issue any certificates to evidence the
Pledged Interests or any other part of the Pledged Collateral.
 

11.
Indemnity and Expenses.

 
(a) The Pledgor agrees to indemnify the Lender from and against any and all
claims, damages, losses, liabilities and expenses incurred by the Lender arising
out of, or in connection with, or resulting from, a breach by the Pledgor of any
representation, warranty, covenant or agreement contained in this Agreement.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b) The Pledgor agrees promptly upon the Lender’s demand to pay or reimburse the
Lender for all expenses (including, without limitation, reasonable fees and
disbursements of counsel) incurred by the Lender in connection with (i) the
Lender’s enforcement of remedies under this Agreement, (ii) the custody or
preservation of the Pledged Collateral, (iii) any actual or attempted sale or
exchange of, or any enforcement, collection, compromise or settlement
respecting, the Pledged Collateral or any other property or money held
hereunder, and any other action taken by the Lender hereunder whether directly
or as attorney-in-fact pursuant to the power of attorney herein conferred, (iv)
the failure by the Pledgor to perform or observe any of the provisions hereof or
(v) any action taken by the Lender pursuant to this Agreement. All such expenses
shall be deemed a part of the Obligations for all purposes of this Agreement and
the Lender may apply the Pledged Collateral or any other property or money held
hereunder to payment of or reimbursement for such expenses after notice and
demand to the Pledgor.
 

12.
Lender May Perform. If the Pledgor fails to perform any agreement contained
herein, the Lender may, but shall not be obligated to, perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by the Pledgor on demand.

 

13.
Waivers and Amendment. All rights and remedies given hereby or in addition to
all others however arising, but it is not intended that any right or remedy be
exercised in any jurisdiction in which such exercise would be prohibited by law.
No failure or delay on the part of the Lender in the exercise of any power,
right or privilege shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. Any right or power
of the Lender hereunder respecting the Pledged Collateral and any other property
or money held hereunder may at the option of the Lender be exercised as to all
or any part of the same and the term the “Pledged Collateral” wherever used
herein, unless the context clearly requires otherwise, shall be deemed to mean
(and shall be read as) “the Pledged Collateral and any other property or money
held hereunder or any part thereof.” No amendment, modification or waiver of any
provision of this Agreement, or consent to any departure by the Pledgor
therefrom, shall be effective unless the same shall be in writing and signed by
the Lender and the Pledgor. Each amendment, modification or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

14.
Continuing Security Interest; Assignments. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) remain in
full force and effect until released in accordance herewith, (ii) be binding
upon the Pledgor, and the Pledgor’s successors and assigns (provided that the
Pledgor may not assign or delegate any of its rights or obligations under this
Agreement without the Lender’s prior written consent), and (iii) inure, together
with the rights and remedies of the Lender hereunder, to the benefit of the
Lender, its successors and assigns. Without limiting the generality of the
foregoing clause (iii), the Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement to any other person
or entity, and such other person or entity shall thereupon become vested with
all the benefits in respect hereof granted to the Lender herein; the Lender
shall, however, retain all of its rights and powers with respect to any part of
the Pledged Collateral not transferred. Any agent or nominee of the Lender shall
have the benefit of this Agreement as if named herein and may exercise all the
rights and powers given to the Lender hereunder.

 
 
-8-

--------------------------------------------------------------------------------

 
 

15.
APPLICABLE LAW. THIS AGREEMENT AND ALL MATTERS RELATING HERETO AND ARISING
HEREFROM (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

16.
Notices. Unless otherwise specified below, all notices hereunder shall be in
writing addressed to the respective party set forth below and may be personally
served, telecopied or sent by overnight courier service or United States mail
and shall be deemed to have been given: (a) if delivered in person, when
delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a Business Day before 4:00 p.m. Eastern standard time or, if not,
on the next succeeding Business Day; (c) if delivered by overnight courier, two
(2) days after delivery to such courier properly addressed; or (d) if by U.S.
Mail, four (4) Business Days after depositing in the United States mail, with
postage prepaid and properly addressed.

 
If to Pledgor:
Pacific CMA, Inc.
153-04 Rockaway Boulevard
Jamaica, New York 11434
 
Attention: Alfred Lam
 
Facsimile: (718) 949-0260
   
With copies to:
Gusrae, Kaplan, Bruno & Nusbaum PLLC
120 Wall Street
New York, New York 10005
 
Attention: Lawrence Nusbaum, Esq.
 
Facsimile: (212) 809-5449
   
If to Lender:
BHC Interim Funding II, L.P.
444 Madison Avenue, 25th Floor
New York, New York 10022
 
Attention: Gerald H. Houghton, Managing Partner
 
Facsimile: (212) 753-7730
       
With a copy to:
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
 
Attention: George N. Abrahams, Esq.
 
Facsimile: (212) 885-5001

 
or at such other address as the party addressed shall have previously designated
by written notice to the serving party.
 
 
-9-

--------------------------------------------------------------------------------

 
 

17.
CONSENT TO JURISDICTION. THE PLEDGOR HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW YORK,
AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. THE PLEDGOR ACCEPTS FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR
THE OBLIGATIONS. IF THE PLEDGOR PRESENTLY IS, OR IN THE FUTURE BECOMES, A
NONRESIDENT OF THE STATE OF NEW YORK, THE PLEDGOR HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON THE PLEDGOR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE PLEDGOR, AT THE PLEDGOR’S ADDRESS AS SET FORTH IN SECTION 16 OF
THIS AGREEMENT OR AS MOST RECENTLY NOTIFIED BY THE PLEDGOR IN WRITING AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED
AS AFORESAID.

 

18.
WAIVER OF JURY TRIAL. THE PLEDGOR AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. THE PLEDGOR AND THE LENDER
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PLEDGOR AND THE LENDER FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

19.
Entire Agreement; Severability. This Agreement and the other Loan Documents
represent the entire understanding and agreement between the parties with
respect to the subject matter contained herein and therein, and there are no
other existing agreements or understandings, whether oral or written, between or
among such parties as to such subject matter. This Agreement and the other Loan
Documents are intended to be complimentary of one another and shall be
interpreted as such; provided, however, that in the case of an irreconcilable
conflict between this Agreement, on one hand, and the Loan and Security
Agreement, on the other hand, the Loan and Security Agreement, as applicable,
shall govern and control. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 
 
-10-

--------------------------------------------------------------------------------

 
 

20.
Termination. This Agreement shall remain in full force and effect until the date
upon which the Lender shall have received indefeasible payment and satisfaction
in full of the Obligations and the termination of the Loan and Security
Agreement.

 

21.
Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the Pledgor and the Lender and their respective successors, trustees,
and assigns, except that the Pledgor shall not assign its rights or obligations
hereunder without the prior written consent of the Lender. Section headings used
herein are for convenience only and shall not affect the meaning or construction
of any of the provisions hereof.

 
[Signature Page on Following Page]
 
 
-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be executed by its
duly authorized officer as of the day and year first above written.

       
PACIFIC CMA, INC.
 
   
   
  By:   /s/Scott Turner  

--------------------------------------------------------------------------------

Name: Scott Turner
 
Title: Vice President

 
The undersigned hereby acknowledges all of the rights granted to the Lender
under the foregoing Agreement and agrees to take any or all actions necessary to
effectuate said rights and the purposes of the Agreement including, without
limitation, performance of any acts requested by the Lender pursuant to the
terms thereof and compliance with instructions originated by Lender pursuant to
the terms thereof (specifically including any such instructions originated by
Lender in connection with the exercise by Lender of its rights as a secured
creditor thereunder, under Articles 8 and 9 of the Uniform Commercial Code and
otherwise at law and in equity) without further consent by Pledgor.
 

       
PACIFIC CMA INTERNATIONAL, LLC
 
   
   
  By:   /s/Ling Kwok  

--------------------------------------------------------------------------------

Name: Ling Kwok  
Title: Agent

 
Signature Page 1 of 2 to Membership Interests Pledge Agreement 
 
 
S-1

--------------------------------------------------------------------------------

 
 
Accepted and agreed:


BHC INTERIM FUNDING II, L.P.
By: BHC Interim Funding Management, L.L.C.,
its General Partner
By: BHC Investors II, L.L.C.,
its Managing Member



By: GHH Holdings, L.L.C.
 

        By: /s/Gerald Houghton    

--------------------------------------------------------------------------------

Name: Gerald H. Houghton
Title: Managing Member
   

 
Signature Page 2 of 2 to Membership Interests Pledge Agreement 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2(a)
 
Description of Pledged Interests



Owner
 
Issuer
 
Class & Percentage of Membership Interests
 
Percent Pledged*
Certificate Number (if any)
                               



*Refers to all issued and outstanding equity interests of the applicable class
of the Issuer.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5



Liens
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10


Exceptions to Representations and Warranties
 
 
 

--------------------------------------------------------------------------------

 